— Appeal by defendant from a judgment of the County Court, Westchester County, rendered November 27, 1978, convicting him of absconding from temporary release in the first degree, upon a jury verdict, and imposing sentence. The appeal brings for review the denial, without a hearing, of the branch of defendant’s motion which was to dismiss the indictment based upon preindictment delay. By order dated December 1, 1980, *927this court remitted the case to the County Court, Westchester County, to hear and report on the branch of defendant’s motion which sought to dismiss based upon preindictment delay, and directed that the appeal be held in abeyance in the interim (People v Vasquez, 79 AD2d 621). The County Court has now complied. Judgment affirmed. No opinion. Mollen, P.J., Titone, Hargett and Weinstein, JJ., concur.